Citation Nr: 1027321	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than April 13, 2004, for 
the grant of service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1943 to 
April 1946, including status as a prisoner of war (POW) in 
Germany from October 1943 to June 1945.  He died in February 
1993.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2004 administrative determination letter by the 
above Department of Veterans Affairs (VA) Regional Office (RO), 
which notified the appellant of an error in overpayment of 
benefits for the period from February 1, 1993, through May 1, 
2004, based on an error in assignment of an effective date for 
her entitlement to dependency and indemnity compensation (DIC) 
benefits beginning March 1, 1993.  This issue was clarified by a 
Statement of the Case (SOC) issued in February 2005 in response 
to the appellant's Notice of Disagreement submitted in January 
2005.  The appellant perfected her appeal by a VA Form 9 
submitted in April 2005.  

The appellant requested that a Decision Review Officer (DRO) 
review the claim on appeal.  The DRO issued a Supplemental SOC 
(SSOC) in March 2009, apparently erroneously listing the issue as 
entitlement to an earlier effective date for DIC benefits prior 
to April 13, 2007.  That date should presumably have been April 
13, 2004, the date of receipt of the appellant's claim for death 
benefits. 

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  The appellant 
requested a Travel Board hearing at the RO, and one was duly 
scheduled in May 2010, with notice of that hearing sent to the 
appellant at her last address of record.  However, she failed to 
appear for that hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The appellant, as the surviving spouse of the deceased Veteran, 
was granted DIC benefits based on service connection being 
granted for the cause of the Veteran's death, by a September 2004 
rating action.  The appellant was granted DIC effective from 
March 1, 1993, and on that basis she was granted retroactive 
benefits and was sent a lump-sum check of $118,671.00, to cover 
payments for DIC for the time interval between March 1993 and 
September 2004.  

The appellant was sent a letter in October 2004 notifying her 
that the payment was erroneous, and asking her to return the 
check.  The letter noted that the RO had called the appellant in 
September 2004, advised her of the error, and asked her to return 
the check, so that a check in the correct amount to cover the 
interval from May 1, 2004, through September 1, 2004, could be 
issued.   The October 2004 letter noted that the appellant had 
not yet returned the check.  The October 2004 letter further 
informed that all future payments would be withheld until the 
amount of resulting overpayment was repaid in full.  

In November 2004 the appellant submitted a letter contending that 
she was entitled to DIC payments beginning effective from the 
date of her husband's death in February 1993.  She noted that 
recent research completed by VA had identified a correlation 
between the incidence of prostate cancer and veterans who were 
prisoners of war (POWs) in World War II, and that she had 
submitted her DIC claim upon learning of this research from a 
friend.  She further noted that she could not have submitted her 
claim based on those research findings around the time of her 
husband's death, because the research had not been done until 
recently, and hence, in effect, she should not be penalized for 
the lapse of time before such research was completed.  She also 
asserted that she had suffered significant financial hardship 
over the years since her husband's death.  

Partially in response to the November 2004 letter, the RO in 
December 2004 issued a decision letter documenting the 
determination that the check sent in the amount of $118,671.00 
had been sent in error, and again asking that the appellant 
return the check.  The letter explained that the appellant had 
been granted an additional allowance for aid and attendance 
effective from May 1, 2004, but that her DIC payments had been 
stopped for the period from February 1, 1993, to May 1, 2004.  
However, the letter further explained that the appellant was 
entitled to monthly payments of $1,208.00 beginning May 1, 2004, 
with a cost-of-living increase to $1,240.00 beginning December 1, 
2004.   The letter added that the appellant had been paid too 
much, and that she would be informed shortly how much she had 
been overpaid.  

As an initial matter, in November 2004 the appellant submitted a 
Power of Attorney authorizing her daughter to act on her behalf 
as attorney-in-fact.  Also submitted in November 2004 was a 
letter directed to a U.S. Senator, in which the appellant 
expressed frustration with the VA's failure to recognize this 
power of attorney.  If the appellant so desires, an effort should 
be made to secure from her authorization for the daughter to 
represent her in her claim, by proper execution of a VA Form 21-
23a.  See 38 C.F.R. § 14.630 (2009) (appointment for a single 
claim); also 38 C.F.R. § 14.631 (2009) (power of attorney).  

The appellant in January 2005 submitted a letter disagreeing with 
the determination in December 2004 which had denied retroactive 
DIC benefits.  In the January 2005 disagreement letter, the 
appellant asserted that an attempt had been made to apply for DIC 
benefits at the time of the Veteran's death, but that benefits 
were refused because VA had not yet determined that there was a 
correlation between the Veteran's military service, including 
particularly his POW internment, and the prostate cancer which 
caused his death.  

Review of the claims file, however, fails to reveal any claim for 
DIC benefits around the time of the Veteran's death, or indeed at 
any time prior to the appellant's submission of her DIC claim on 
April 13, 2004.  

In August 2005, a Decision Review Officer (DRO) informal hearing 
conference was conducted with the appellant's daughter, in lieu 
of a personal hearing.  At that conference, the daughter was 
informed that the evidentiary record reflected that the Veteran 
had filed a claim for service connection for his prostate cancer 
in May 1991, but that the claim was denied and he was informed of 
that denial in June 1991.  The DRO further informed the daughter 
that there was no evidence of the Veteran's having made an 
inquiry or having filed a claim for death benefits on his wife's 
behalf prior to his death.  The DRO additionally informed the 
daughter that there was no claim for DIC of record prior to the 
claim which had been submitted on April 13, 2004.  The DRO noted 
in the informal hearing conference report that the daughter had 
said the appellant was moving to Houston, Texas.  

The appellant had been scheduled for a Travel Board hearing in 
Albuquerque, New Mexico, in April 2006.   However, by a February 
2006 letter she informed that she was unable to travel due to 
health reasons, and that she had relocated to Houston, requesting 
that her file be transferred to the Houston RO.  The case was 
transferred.  

It appears that VA internally raised the issue of whether the 
appellant had submitted a claim for Social Security benefits at 
the time of her husband's death which could then serve also as a 
claim for DIC benefits, in an effort to resolve to issue of 
entitlement to retroactive DIC benefits.  

Under applicable law, except as otherwise provided, the effective 
date of an award of DIC (and other benefits) based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2009).  
The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r).  

When a claim for DIC is received within one year of the initial 
report of actual death, the appropriate effective date shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  Where an award 
is based on liberalizing legislation, benefits are not authorized 
prior to the effective date of the liberalizing regulation.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, pursuant to 38 
C.F.R. § 3.153, an application on a form jointly prescribed by 
the Secretary of Veterans Affairs and the Secretary of Health, 
Education, and Welfare filed with Social Security Administration 
(SSA) on or after January 1, 1957, will be considered a claim for 
death benefits and to have been received in VA as of the date of 
receipt by SSA.

In this case, it is unclear whether or not the appellant filed a 
claim with SSA for benefits based on the death of the Veteran.  A 
reply was received from SSA in August 2007 in response to an RO 
query, informing that benefits payments to the appellant were 
increased from $360.60 monthly, to $941.60 monthly, with the 
increase beginning in February 1993.  Since the Veteran  died in 
February 1993, it appears the increase was based on the death of 
the Veteran.  However, that SSA response provided no indication 
as to whether the appellant had submitted a claim or application 
for benefits with SSA based on the death of her husband.  Rather, 
an SSA representative, in a conversation with the DRO in January 
2008, informed that upon notice of the death of an SSA benefits 
recipient, the spouse's benefits would be automatically adjusted 
when the benefits paid to the husband terminated, without the 
appellant having to formally apply for the benefits or for a 
benefits adjustment based on the death. 

However, that latest reply from SSA did not fully answer the 
question.  It informed that the filing of an application by the 
appellant at the time of the Veteran's death was not required, 
but did not say whether or not she filed an application anyway.  
That query must be made to SSA, to support an answer to the 
question of whether retroactive DIC benefits may be payable under 
38 C.F.R. § 3.153.  

A further question presented by the record is whether there 
remains a case in controversy for review by the Board.  
Specifically, the claims file contains a January 2008 deferred 
rating decision completed by the DRO who has handled the appeal, 
in which the DRO rather cryptically states,  "Please adjust the 
widow's benefits.  The overpayment should not exist.  See 
attached VAF 119.  I will Update VACOLS as a Full Grant."  The 
attached VA Form 119, dated in January 2008, merely documents the 
above-noted communication with a representative at SSA who had 
advised that the appellant need not have submitted an application 
with SSA to receive adjusted benefits based on the death of her 
husband.

The Board is thus left uncertain as to whether, by that Deferred 
Rating Decision, the DRO was directing a grant of the benefit 
sought, namely retroactive entitlement to DIC back to the date of 
the Veteran's death, thereby nullifying the overpayment to the 
appellant.  This must be clarified, because if such action was 
taken then there can remain no question of earlier effective date 
for DIC and entitlement to that retroactive benefit remaining for 
appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the appellant and afford her the 
opportunity to appoint an authorized 
representative, or to appoint her daughter 
(or another person of her choosing) to 
represent her in her appeal, by execution of 
a VA Form 21-23a.  Provide her with 
assistance in this matter, as necessary.  All 
correspondence and any responses received 
should be documented in the claims file.  

2.  Contact the DRO who considered the claim 
in the course of appeal and who signed the 
January 2008 deferred rating decision.  Ask 
the DRO to clarify how or whether the DRO 
resolved the claim, including specifically 
what was meant in the statements, "Please 
adjust the widow's benefits.  The overpayment 
should not exist.  I will Update VACOLS as a 
Full Grant," and whether this effectively 
constituted a resolution of the earlier 
effective date issue in the appellant's 
favor, or a resolution of the overpayment 
made to the appellant in the appellant's 
favor, or otherwise.  

3.  After completion of remand instructions 1 
and 2, address any unresolved issues 
regarding the claim on appeal presented by 
the DRO's response pursuant to remand 
instruction 2.  This should include 
determining whether an earlier effective date 
has effectively been granted to the appellant 
for DIC, and if so in what manner, and if so 
what that earlier effective date is.  

If the debt created by the overpayment has 
been waived or otherwise resolved in the 
appellant's favor, or if there has otherwise 
been some manner of resolution of the 
monetary facts underlying the appealed claim 
(e.g., if it has been determined that there 
never was a validly created debt), the RO 
should contact the appellant and her 
authorized representative (if any) and ask 
whether she still wishes to pursue her appeal 
of the earlier effective date claim for 
service connection for the cause of death.  

4.  Thereafter, if there remains a case in 
controversy following responses by the DRO 
and resolution implicated issues and any 
responses to queries directed at the 
appellant, then make a further attempt to 
obtain from the SSA any documentation of any 
claim or benefit request received at SSA from 
the appellant or from some one else on her 
behalf, around the time of the Veteran's 
death, which may have or could potentially 
have initiated processing of a SSA benefits 
increase for the appellant based on the death 
of the Veteran.  

5.  Thereafter, readjudicate any remaining 
issue of entitlement to an earlier effective 
date for service connection for the cause of 
the Veteran's death.  If the benefit sought 
is not granted to the appellant's 
satisfaction, provide her and her 
representative (if any) a Supplemental 
Statement of the Case and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

